                      Case 20-19106-SMG     Doc 229    Filed 05/12/21     Page 1 of 12




         ORDERED in the Southern District of Florida on May 11, 2021.



                                                       Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

         In re:                                         Case No. 20-19106-SMG

         SEVEN STARS ON THE HUDSON CORP., Chapter 11

                  Debtor.
                                                 /

                               ORDER CONFIRMING THE DEBTOR’S
                            SUBCHAPTER V PLAN FOR REORGANIZATION

                  This matter came before the Court on May 6, 2021 at 1:30 p.m., to consider

         confirmation of the Debtor’s Third Amended Plan (the “Plan”) (ECF. No. 194) filed on

         April 20, 2021 by the Debtor, Seven Stars on the Hudson Corp.; the Objection to

         Confirmation (ECF No. 217); the Motion to Assume Lease (ECF. No. 92); the

         Objection to Assumption of Lease (ECF No. 157); the Amended Motion to Borrow

         (ECF No. 180). In connection with the confirmation of the Plan, the Court has

         considered the evidence presented as well as the record of this case, including: (i) the

         confirmation affidavit of Eddy Berding (ECF No. 214), (ii) the certificate of proponent

         of plan (ECF No. 213), (iii) the testimony of Eddy Berding. Having considered that



                                               Page 1 of 12
             Case 20-19106-SMG           Doc 229      Filed 05/12/21      Page 2 of 12




all classes of creditors that were required to vote on the Plan have accepted the Plan,

and no objections to confirmation of the Plan have been filed or remain unresolved,

after notice and a hearing, the Court finds and concludes as follows:

                 FINDINGS OF FACTS & CONCLUSIONS OF LAW

        A.     Jurisdiction.        The Court has jurisdiction over this matter under

28 U.S.C. §§ 157 and 1334, the United States District Court’s general order of

reference, and other various applicable provisions of the Bankruptcy Code 1 and the

Federal Rules of Bankruptcy Procedure (“FRBP”).

        B.     Venue. Venue before the Court is proper under 28 U.S.C. §§ 1408 and

1409.

        C.     Notice. Due, adequate, and sufficient notice of the Plan and the order

setting a hearing on confirmation (ECF No. 187) were served upon all creditors,

interest holders, the Post-Petition Lenders and parties requesting notice.

Accordingly, the method of service and solicitation of acceptance of the Plan, notice of

the hearing to consider confirmation of the Plan, and notices of all other deadlines or

requirements relating thereto (collectively, the “Confirmation Deadlines”) were in

compliance with the FRBP, were adequate and reasonable under the circumstances

of this case, and no further or additional notice of the confirmation hearing or the

confirmation deadlines was necessary or required.

        D.     Objections to Confirmation. The Court overruled the Objection to

Confirmation (ECF No. 217) filed by MDG Powerline Holdings, LLC.


        1The term “Bankruptcy Code” refers to the applicable section(s) of 11 U.S.C. § 101, et. seq.
unless otherwise indicated.


                                             Page 2 of 12
               Case 20-19106-SMG   Doc 229     Filed 05/12/21   Page 3 of 12




       E.       Proper Classification of Claims – 11 U.S.C. §§ 1122 and 1123. The

Plan adequately and properly identifies and classifies all claims.        Pursuant to

11 U.S.C. § 1122(a), the claims placed in each class are substantially similar to other

claims in each such class. Pursuant to 11 U.S.C. § 1123(a)(1), valid legal and business

reasons exist for the various classes of claims created under the Plan and such

classification does not unfairly discriminate among holders of claims. The

classification of claims in the Plan is reasonable.

       F.       Specified Unimpaired Classes – 11 U.S.C. § 1123(a)(2). The Plan

specifies all classes or claims or interests that are not impaired under the plan.

       G.       Specified Treatment of Impaired Classes – 11 U.S.C. § 1123(a)(3).

The Plan specifies the treatment of all classes of claims or interests that are impaired

under the Plan.

       H.       No Discrimination – 11 U.S.C. § 1123(a)(4). The Plan provides for

the same treatment of claims or interests in each respective class unless the holder

of a particular claim or interest has agreed to a less favorable treatment of such claim

or interest.

       I.       Implementation of the Plan – 11 U.S.C. § 1123(a)(5). Article IV of

the Plan provides adequate means for the Plan’s implementation. The Debtor will

continue to operate its business. Projections show the Debtor’s ability to pay its

creditors.




                                       Page 3 of 12
              Case 20-19106-SMG        Doc 229     Filed 05/12/21     Page 4 of 12




        J.       Non-Voting Equity Securities/Allocation of Voting Power –

        11 U.S.C. § 1123(a)(6). Inapplicable.

        K. Interests of the Creditors, Equity Security Holders, & Public Policy

– 11 U.S.C. § 1123(a)(7). The Plan contains only provisions that are consistent with the interests

of creditors and equity security holders and with public policy with respect to the manner of

selection of any officer, director, or trustee under the Plan and any successor to such officer,

director, or trustee.

        L.      Assumption & Rejection – 11 U.S.C. § 1123(b)(2). Article IX of the

Plan, pursuant to 11 U.S.C. § 365, provides for the assumption, rejection, or

assignment of any executory contract or unexpired lease of the Debtor not previously

rejected under such section.

        M. Pending Claims - 11 U.S.C. §§ 1123(b)(3).              The Plan provides that the

Debtor will retain its cause of action against MDG Powerline Holdings, LLC and XBK

Management, LLC pending under Adversary Proceeding No. 19-01230-SMG.

        N. Additional Plan Provisions – 11 U.S.C. § 1123(b)(6). Each of the

provisions of the Plan is appropriate and not inconsistent with the applicable

provisions of the Bankruptcy Code.

        O. Principal Purpose of the Plan – 11 U.S.C. § 1129(d). The principal

purpose of the plan is not the avoidance of taxes or the avoidance of the application

of section 5 of the Securities Act of 1933.

        P.      Subchapter V Plan Requirements – 11 U.S.C. § 1189. The Plan

complies with 11 U.S.C. § 1189 because the initial plan was filed by the Debtor not

later than 90 days after the order for relief under Chapter 11.


                                           Page 4 of 12
            Case 20-19106-SMG       Doc 229    Filed 05/12/21   Page 5 of 12




      Q.     Contents of a Subchapter V Plan – 11 U.S.C. § 1190. In compliance

with § 1190, the Plan includes: (1) a brief history of the business operations of the

debtor, (2) a liquidation analysis, and (3) projections with respect to the ability of the

Debtor to make payments under the proposed plan for reorganization. The Plan

provides for the submission of all or such portions of the future earnings or other

future income of the Debtor to the supervision and control of the Subchapter V

Trustee as is necessary for the execution of the Plan.

      R.     Satisfaction of Conditions – 11 U.S.C. § 1191(a). The Court finds

that the Plan satisfies the relevant provisions of 11 U.S.C. § 1129(a) and, as a result,

is a consensual Subchapter V plan under 11 U.S.C. § 1191(a). With respect to the

relevant provisions of 11 U.S.C. § 1129(a), the Court finds and concludes as follows:

             a.     11 U.S.C. § 1129(a)(1) and (a)(2).          The Plan and the Plan

      proponent comply with the applicable provisions of the Bankruptcy Code.

             b.     11 U.S.C. § 1129(a)(3). The Plan was proposed in good faith and

      not by any means forbidden by law.

             c.     11 U.S.C. § 1129(a)(4). Any payment made or to be made by the

      Debtor, for services or for costs and expenses in or in connection with the case,

      or in connection with the Plan and incident to the case, has been approved by,

      or is subject to the approval of, the Court as reasonable.

             d.     11 U.S.C. § 1129(a)(5). The Plan has disclosed the identity and

      affiliations of any individual proposed to serve, after confirmation of the plan,

      as a director, officer, or voting trustee of the Debtor, and the appointment to,




                                       Page 5 of 12
     Case 20-19106-SMG        Doc 229    Filed 05/12/21   Page 6 of 12




or continuance in, such office of such individual, is consistent with the interests

of creditors and equity security holders, and with public policy; and the Plan

proponent has disclosed the identity of any insider that will be employed or

retained by the reorganized debtor, and the nature of any compensation for

such insider.

         e.     11 U.S.C. § 1129(a)(7). The Plan provides that, with respect to

each impaired class of claims or interests, each holder of a claim or interest of

such class has accepted the plan, or will receive or retain under the plan on

account of such claim or interest property of a value, as of the effective date of

the plan, that is not less than the amount that such holder would so receive or

retain if the debtor were liquidated under chapter 7 of this title on such date

         f.     11 U.S.C. § 1129(a)(8). With respect to each class of claims or

interests, such class has accepted the Plan, or such class is not impaired under

the plan.

         g.     11 U.S.C. § 1129(a)(9). Except to the extent that the holder of a

particular claim has agreed to a different treatment of such claim, the Plan

provides that with respect to a claim of a kind specified in 11 U.S.C. §§

507(a)(2) or 507(a)(3), on the Effective Date of the Plan, the holder of such claim

will receive on account of such claim cash equal of the allowed amount of such

claim.

         h.     11 U.S.C. § 1129(a)(10). If a class of claims is impaired under

the Plan, at least one class of claims that is impaired under the Plan has




                                 Page 6 of 12
           Case 20-19106-SMG       Doc 229    Filed 05/12/21   Page 7 of 12




      accepted the Plan, determined without including any acceptance of the plan by

      any insider.

             i.      11 U.S.C. § 1129(a)(11). Confirmation of the Plan is not likely

      to be followed by the liquidation, or the need for further financial

      reorganization, of the debtor or any successor to the debtor under the Plan,

      unless such liquidation or reorganization is proposed in the Plan.

             j.      11 U.S.C. § 1129(a)(12). All fees payable under 28 U.S.C. § 1930,

      as determined by the Court at the hearing on confirmation of the plan, have

      been paid or the plan provides for the payment of all such fees on the effective

      date of the Plan.

      Accordingly, the Court ORDERS:

      1.     Confirmation. The plan is confirmed under 11 U.S.C. § 1191(a).

      2.     Assumption of Lease. The Motion to Assume Lease (ECF No. 92) is

granted. The Debtor shall pay to the landlord the sum of $225,000.00 upon this order

becoming final.

      3.     Approval of the Post-Petition Lender Agreements.                 The Post-

Petition Agreements attached as an exhibit to the Plan are approved and the Debtor

is authorized to borrow funds thereunder on the terms and conditions outlined in the

Plan. Should the Debtor obtain any recovery in the Lawsuit, or if a settlement results

in the Debtor receiving funds in exchange for leaving the facility, the proceeds after

the expenses of litigation including litigation funding will be paid, in the following

order, first to satisfy Allowed Claims of Broward County, second to satisfy amounts




                                      Page 7 of 12
           Case 20-19106-SMG        Doc 229    Filed 05/12/21   Page 8 of 12




owed to the Post-Petition Lenders under the Post-Petition Agreements on a pro-rata

basis, third to satisfy any Allowed Claims of Wells Fargo, and fourth to pay Allowed

Claims of Unsecured Creditors on a pro-rata.         The Claims of the Post-Petition

Lenders will be paid ahead of the claims of Wells Fargo only with respect to funds

derived from litigation proceeds.



      4.     Binding Effect of Plan. Pursuant 11 U.S.C. § 1141(a), except as

provided in §§ 1141(d)(2) and (3), the provisions of the Plan as of the Effective Date,

bind the debtor, and any creditor, equity security holder, or general partner in the

Debtor, whether or not the claim or interest of such creditor, equity security holder,

or general partner, is impaired under the plan and whether or not such creditor,

equity security holder, or general partner has accepted the Plan.

      5.     Re-vesting of Property.          Under 11 U.S.C. § 1141(b), except as

otherwise provided in the Plan or in this Confirmation Order, as of the Effective Date,

all of the property of the estate vests in the Debtor. Except as provided in 11 U.S.C.

§§ 1141(d)(2) and (3) and except as otherwise provided in the Plan or in this Order,

after confirmation of the Plan, the property dealt with by the Plan is free and clear of

all claims and interests of creditors, equity security holders, and of general partners

in the debtor. Any and all liens of Broward County Tax Collector and Wells Faro

against property of the Debtor survive and remain in full force until final payment is

made to satisfy the secured claims of Broward County Tax Collector and Wells Fargo.




                                      Page 8 of 12
           Case 20-19106-SMG        Doc 229    Filed 05/12/21   Page 9 of 12




      6.     Post-Confirmation Operation of Business.             Except as otherwise

provided in the Plan or in this Confirmation Order, on and after the Effective Date,

the Debtor may operate its business and may use, acquire, and dispose of property

free of any restrictions of the Bankruptcy Code and Bankruptcy Rules and in all

respects as if there were no pending case under any chapter or provisions of the

Bankruptcy Code. The Debtor is entitled to retain and compensate professionals

without the necessity of further approval of this Court. Except as set forth in the

Plan concerning objections to claims, the Debtor may also settle or compromise any

claims without Court approval.

      7.     Injunction and Discharge. Except as otherwise expressly provided

in the Plan or in this Confirmation Order, as of the Effective Date: (i) the Debtor shall

be discharged from any debt to the fullest extent provided by 11 U.S.C. § 1141(d); and

(ii) all holders of any discharged claims against the Debtor are enjoined from

enforcing any such claim to the fullest extent provided by 11 U.S.C. § 524(a). To the

extent the Plan discharge provisions set forth in section XI of the Plan are

inconsistent with this Confirmation Order or the Bankruptcy Code, this Order and

the Bankruptcy Code, including 11 U.S.C. § 1141(d), control.

      8.     Disbursing Agent. Eddy Berding is named as Disbursing Agent and

must make all payments to holders of allowed claims as required by the Plan.

      9.     United States Trustee Guidelines. The Debtor must comply with the

guidelines set forth by the Office of the United States Trustee until the closing of this

case by the issuance of a Final Decree by the Bankruptcy Court.




                                       Page 9 of 12
            Case 20-19106-SMG       Doc 229    Filed 05/12/21   Page 10 of 12




      10.    Effect of Confirmation Order on Plan. The failure to reference or

address all or part of any particular provision of the Plan herein has no effect on the

validity, binding effect, or enforceability of such provision and such provision has the

same validity, binding effect, and enforceability as every other provision of the Plan.

To the extent that any inconsistencies exist between the terms of the Plan and this

Confirmation Order, the terms of this Confirmation Order shall control.

      11.    Executory Contracts and Leases. Except as otherwise provided in a

separate order of the Court, all executory contracts and unexpired leases not

otherwise assumed are deemed rejected as of the Effective Date.

      12.    Service of Confirmation Order. Brian K. McMahon is directed to

serve a copy of this Order on all parties and file a certificate of service within five (5)

days of the entry of this Order.

      13.    Documents Required to Effectuate Plan. The Debtor is authorized

to execute any and all documents reasonably required to effectuate the provisions of

the Plan or prior Orders of this Court.

      14.    Modification After Confirmation. Under 11 U.S.C. § 1193(b), the

Debtor may modify the Plan at any time after confirmation of the Plan and before

substantial consummation of the Plan, but may not modify the Plan so that the Plan

as modified fails to meet the requirements of 11 U.S.C. §§ 1122 and 1123, with the

exception of 11 U.S.C. § 1123(a)(8). The Plan, as modified, becomes the Plan only if

circumstances warrant the modification and the Court, after notice and a hearing,

confirms the Plan as modified under 11 U.S.C. § 1191(a). Under 11 U.S.C. § 1193(d),




                                       Page 10 of 12
            Case 20-19106-SMG    Doc 229    Filed 05/12/21   Page 11 of 12




any holder of a claim or interest that has accepted or rejected the Plan is deemed to

have accepted or rejected, as the case may be, the Plan as modified, unless, within

the time fixed by the Court, such holder changes the previous acceptance or rejection

of the holder.

      15.    Discharge of the Subchapter V Trustee. Under 11 U.S.C. § 1183,

the service of the Subchapter V Trustee in the case shall terminate when the Plan

has been substantially consummated, except that the United States trustee may

reappoint a trustee as needed for performance of duties under § 1183(b)(3)(C) and

§ 1185(a). Not later than 14 days after the Plan is substantially consummated, the

Debtor shall file with the Court and serve on the Subchapter V Trustee, the United

States trustee, and all parties in interest notice of such substantial consummation.

The Debtor must file the Local Form “Final Report and Motion for Entry of Final

Decree” on the later of: (a) substantial consummation of the Plan, or (b) entry of a

final order resolving all disputed claims. Prior to the discharge of the Subchapter V

Trustee, the Subchapter V Trustee shall comply with 11 U.S.C. § 1194 and distribute

any applicable payments in accordance with the Plan.

      16.    Jurisdiction. The Bankruptcy Court retains jurisdiction to:

            a.     Resolve issues with respect to the Debtor’s substantial
      consummation of the Plan and to the extent the Debtor seeks to amend or
      modify the plan;

            b.     Resolve any motions, adversary proceedings, or contested
      matters, that are pending as of the date of substantial consummation;

             c.    Adjudicate objections to claims;

             d.     Resolve disputes with respect to any and all injunctions created
      as a result of confirmation of the Plan;


                                    Page 11 of 12
           Case 20-19106-SMG         Doc 229       Filed 05/12/21   Page 12 of 12




              e.     Adjudicate modifications of the plan under 11 U.S.C. § 1193;

             f.    Review and consider issues associated with the Debtor’s final
      report and entry of final decree, and to enter a final decree; and

              g.      Enter such orders as       the Court deems necessary or appropriate
      with respect to enforcement of the Plan.

           17. Post-Confirmation Status Conference. The Court will conduct a


post-confirmation status conference on July 28, 2021 at 1:30 p.m. The hearing will be

conducted via Zoom Video Communications, Inc. For instructions regarding the video

conference, please refer to the General Procedures for Hearings by Video Conference

on    Judge        Grossman’s       web          page    on     the     Court’s     website,

http://www.flsb.uscourts.gov/judges/judge-scott-m-grossman.            To register for the

video conference, click on the following link or manually enter the following link in a

browser:

https://www.zoomgov.com/meeting/register/vJIsceqsqzMtG7hezfpqRtlAFR1SzvHOb

JU


                                            ###

Submitted by:

Brian K. McMahon, P.A.
1401 Forum Way, 6th Floor
West Palm Beach, FL 33401
Tel (561) 478-2500
Fax (561) 478-3111
briankmcmahon@gmail.com

Attorney McMahon must serve a copy of the signed order on all parties served with
the motion and must file with the court a certificate of service conforming with Local
Rule 2002-1(F).




                                         Page 12 of 12
